MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                        FILED
this Memorandum Decision shall not be                              Dec 07 2016, 9:41 am

regarded as precedent or cited before any                               CLERK
                                                                    Indiana Supreme Court
court except for the purpose of establishing                           Court of Appeals
                                                                         and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
John T. Wilson                                           Gregory F. Zoeller
Anderson, Indiana                                        Attorney General of Indiana
                                                         Robert J. Henke
                                                         James D. Boyer
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                           December 7, 2016
Child Relationship of:                                      Court of Appeals Case No.
R.P., C.P. and A.A. (Minor Children),                       48A02-1603-JT-482
and                                                         Appeal from the Madison
                                                            Circuit Court
L.B. (Mother)
                                                            The Honorable George G.
Appellant-Respondent,                                       Pancol, Judge

        v.                                                  Trial Court Cause Nos.
                                                            48C02-1505-JT-35
                                                            48C02-1505-JT-36
The Indiana Department of Child                             48C02-1505-JT-37
Services,
Appellee-Petitioner.



Robb, Judge.
Court of Appeals of Indiana | Memorandum Decision 48A02-1603-JT-482 | December 7, 2016      Page 1 of 17
                                Case Summary and Issue
[1]   L.B. (“Mother”) appeals the juvenile court’s termination of her parental rights

      to her children R.P., C.P., and A.A. (“Children”), raising a sole restated issue:

      whether the juvenile court’s termination order is supported by clear and

      convincing evidence. Concluding the termination order is not clearly

      erroneous, we affirm.



                            Facts and Procedural History
[2]   In the summer of 2012, the Indiana Department of Child Services (“DCS”)

      received a report regarding the well-being of Mother’s youngest child, A.A.

      DCS investigated the report and concluded there was sufficient probable cause

      to determine A.A. was a child in need of services (“CHINS”) because the

      children were found dirty and one child stated Mother smoked marijuana,

      Mother was never home, and Mother rarely cooked for the Children.

      Thereafter, DCS implemented a program of informal adjustment.


[3]   On August 16, 2013, DCS received a report regarding Mother’s arrest for

      burglary; Mother committed the crime while A.A. was with her. Mother

      remained in jail for three months, and because no suitable caregivers were

      available to care for the Children, DCS removed the Children and placed them

      in foster care. DCS then filed a petition alleging the Children were CHINS.

      Following a fact-finding hearing at which Mother admitted the allegations set

      forth in the petition, the juvenile court adjudicated the Children as CHINS and


      Court of Appeals of Indiana | Memorandum Decision 48A02-1603-JT-482 | December 7, 2016   Page 2 of 17
      ordered Mother to participate in reunification services. Specifically, the

      juvenile court ordered Mother to obtain and maintain suitable housing and

      employment and to participate in home-based case work, home-based therapy,

      a family functional assessment, and supervised visitation. Mother’s

      participation in these services was sporadic.


[4]   On December 26, 2013, Mother was sentenced in her criminal case to four

      years in the Department of Correction, with the entirety of the sentence

      suspended to probation. In July 2014, Mother failed a drug screen and the trial

      court in her criminal case issued a warrant for her arrest. Knowing she violated

      a condition of her probation, Mother left town in an attempt to evade law

      enforcement. Mother was later apprehended. The trial court revoked Mother’s

      probation and ordered her to serve a portion of her remaining sentence on

      house arrest. In November 2014, Mother—while on house arrest— failed

      another drug screen, cut off her ankle monitoring device, and left town. Mother

      was not apprehended until March 2015 and was incarcerated in the county jail

      until May 2015. The trial court then ordered Mother to serve the remainder of

      her sentence at a work release facility.


[5]   On May 4, 2015, DCS filed a request to end Mother’s reunification services and

      a petition for termination of Mother’s parental rights. The juvenile court

      granted the request to end services and scheduled an evidentiary hearing on the

      termination petition for September 15, 2015. At the evidentiary hearing, both

      the court-appointed special advocate (“CASA”) and the DCS family case

      manager testified Mother’s parental rights should be terminated, relying in part

      Court of Appeals of Indiana | Memorandum Decision 48A02-1603-JT-482 | December 7, 2016   Page 3 of 17
      on Mother’s sporadic participation in services, criminal history, inability to

      comply with the terms of probation and house arrest, and the improved

      attitude, stability, and lifestyle the Children enjoyed in their foster homes.

      Mother acknowledged she did not participate in services as she should, was

      confined to work release, and could be sent to the Department of Correction if

      she failed to comply with the terms of her work release. However, Mother

      believed she was making the rights changes at the time of the hearing.

      Specifically, she stated she had been working as an assistant manager at

      Subway for over three months and was taking classes to attain her GED.

      Mother’s work release case manager testified Mother had not yet failed any

      drug screens or violated any policies or procedures. The case manager further

      explained Mother paid ahead on rent, completed a substance abuse evaluation,

      and completed numerous classes related to substance abuse, budgeting, and

      employment. At the conclusion of the hearing, the juvenile court took the

      matter under advisement.


[6]   Nearly six months later, the parties convened for a review hearing. At the

      beginning of the hearing, the juvenile court stated it intended to terminate

      Mother’s parental rights, but wanted to give Mother one last opportunity to

      admit any additional evidence showing why her parental rights should not be

      terminated. Mother stated her work release had been modified to house arrest

      and she had rented a house. Mother further explained she still worked at

      Subway as an assistant manager.




      Court of Appeals of Indiana | Memorandum Decision 48A02-1603-JT-482 | December 7, 2016   Page 4 of 17
[7]   Following the review hearing, the juvenile court issued an order terminating

      Mother’s parental rights, finding in relevant part,


              2. On or about August 16, 2013, Mother was arrested for
              burglary while [A.A.] was with her. Mother was subsequently
              incarcerated, and the children had no willing and/or available
              caregivers. On August 20, 2013, Mother entered an admission to
              the allegations in DCS’ Verified Petition Alleging Children are
              Children in Need of Services.
              3. The children were found to be Children in Need of Services
              . . . and a dispositional order was issued on October 9, 2013. The
              children have remained out of the parents’ care continuously
              since that date.
              4. Pursuant to dispositional orders, Mother was offered the
              following services: home-based therapy, home-based casework,
              family functional assessment, substance abuse evaluation,
              random drug screens and visitation.
              ***
              6. Mother failed to demonstrate an ability to remedy her stability
              issues. Mother was provided home-based casework in order to
              find employment, find housing, develop life skills and develop
              parenting skills. Mother participated in home-based case work
              during the CHINS case but demonstrated patterns of
              inconsistency in attendance and participation. Mother stopped
              participating in home-based casework in November 2014.
              Mother was unable to secure stable housing during the course of
              the underlying CHINS case. In the past five (5) years, Mother
              resided at approximately thirteen (13) residences and was evicted
              twice. At the time of the Termination Hearing, Mother was
              residing at a work release facility and did not have a place to
              reside upon her release. Due to her inconsistency in attendance
              and failure to continue services past November 2014, Mother
              was unable to attain her home-based case goals regarding life and
              parenting skills.
              7. Mother failed to demonstrate an ability to remedy her
              substance abuse issues. Mother was first offered home-based

      Court of Appeals of Indiana | Memorandum Decision 48A02-1603-JT-482 | December 7, 2016   Page 5 of 17
        therapy and random drug screens by DCS in August 2012
        through the implementation of an informal adjustment. DCS
        continued to offer Mother a substance abuse evaluation, home-
        based therapy and random drug screens throughout the existence
        of the underlying CHINS case. Mother participated in the
        substance abuse evaluation which recommended a family
        functional assessment, home-based therapy, home-based
        casework and random drug screens. Mother had approximately
        three years to address her substance abuse issues. Mother failed
        to follow any recommendations from her substance abuse
        assessment.
        8. Mother failed to demonstrate an ability to remedy and/or
        improve her mental health. Mother was offered home-based
        therapy during the course of the CHINS case. The goals of
        home-based therapy were to work through past traumatic
        incidents in Mother’s life, to develop coping skills and to develop
        coping skills relating to substance use. Due to Mother’s
        inconsistency in attendance and participation in home-based
        therapy, Mother was unable to meet any of her therapeutic goals.
        Mother voluntarily stopped participating in home-based therapy
        in November 2014.
        9. Mother failed to demonstrate a commitment to her children.
        The last time Mother visited her children was in November 2014.
        Prior to November 2014, Mother demonstrated patterns of
        inconsistency in her attendance and participation in visitation.
        Mother arrived to visitations late, left visitations early and failed
        to attend visitations without notice. [A.A.] has demonstrated
        severe behavioral issues linked to his mother’s disappearance and
        instability in his life. Mother is aware of the effect her
        inconsistency in visitation had on her children.
        10. Mother attended approximately seven (7) to nine (9) child
        and family team meetings during the course of the underlying
        CHINS case. Mother understood what she needed to
        accomplish in order for reunification to occur. Mother had three
        years to accomplish the reunification goals. Mother did not
        benefit from the services offered to her by DCS.
        11. Prolonging permanency for these children is detrimental to

Court of Appeals of Indiana | Memorandum Decision 48A02-1603-JT-482 | December 7, 2016   Page 6 of 17
              their well-being. All three children are engaged in home-based
              case work and therapy. [R.P.] and [C.P.] participate in services
              to develop their life skills. All three children struggle with
              anxiety regarding instability in their lives. Prolonging
              permanency for these children will have a negative effect on their
              mental health.
              12. The Court accepts the recommendations made by the DCS
              family case manager and CASA that the continuation of the
              parent-child relationship poses a threat to the children’s well-
              being.
              13. The Court accepts the recommendations made by the DCS
              family case manager and CASA that termination is in the
              children’s best interest.


      Appellant’s Appendix at 43-45. Mother now appeals. Additional facts will be

      added as necessary.



                                 Discussion and Decision
                                     I. Standard of Review
[8]   When we review a termination of parental rights, we neither weigh the

      evidence nor judge witness credibility, In re C.G., 954 N.E.2d 910, 923 (Ind.

      2011), and we consider only the evidence and reasonable inferences most

      favorable to the judgment, S.L. v. Indiana Dep’t of Child Servs., 997 N.E.2d 1114,

      1123 (Ind. Ct. App. 2013). As required by statute, the juvenile court entered

      findings of fact and conclusions. See Ind. Code § 31-35-2-8(c). We therefore

      apply a two-tiered standard of review: we first determine whether the evidence

      supports the findings and then determine whether the findings support the

      judgment. In re C.G., 954 N.E.2d at 923. “We will set aside the court’s

      Court of Appeals of Indiana | Memorandum Decision 48A02-1603-JT-482 | December 7, 2016   Page 7 of 17
      judgment terminating a parent-child relationship only if it is clearly erroneous.

      Clear error is that which leaves us with a definite and firm conviction that a

      mistake has been made.” S.L., 997 N.E.2d at 1123 (citation omitted).


                                     II. Termination Order
[9]   “[T]he involuntary termination of parental rights is an extreme measure that is

      designed to be used as a last resort when all other reasonable efforts have failed

      . . . .” In re K.W., 12 N.E.3d 241, 249 (Ind. 2014) (alteration in original)

      (citation omitted). Indiana Code section 31-35-2-4(b)(2) sets out what must be

      proven in order to terminate parental rights, which we quote in relevant part:


                       (B) that one (1) of the following is true:
                              (i) There is a reasonable probability that the
                              conditions that resulted in the child’s removal or the
                              reasons for placement outside the home of the
                              parents will not be remedied.
                              (ii) There is a reasonable probability that the
                              continuation of the parent-child relationship poses a
                              threat to the well-being of the child.
              ***
                       (C) that termination is in the best interests of the child . . . .


      The State must prove each element by clear and convincing evidence. Ind.

      Code § 31-34-12-2; In re G.Y., 904 N.E.2d 1257, 1261 (Ind. 2009). If a juvenile

      court determines that the allegations of the petition are true, then the court shall

      terminate the parent-child relationship. Ind. Code § 31-35-2-8(a).




      Court of Appeals of Indiana | Memorandum Decision 48A02-1603-JT-482 | December 7, 2016   Page 8 of 17
[10]   Mother contends the juvenile court’s termination order was clearly erroneous. 1

       Specifically, she claims DCS failed to present clear and convincing evidence to

       establish there is a reasonable probability the conditions resulting in the

       Children’s removal will not be remedied, a reasonable probability the

       continuation of the parent-child relationship poses a threat to the well-being of

       the Children, and that termination is in the best interests of the Children.


                                       A. Remedy of Conditions
[11]   “In determining whether the conditions that led to a child’s removal will not be

       remedied,” the juvenile court “must judge a parent’s fitness to care for her child

       at the time of the termination hearing and take into consideration evidence of

       changed conditions.” In re A.B., 924 N.E.2d 666, 670 (Ind. Ct. App. 2010).

       “[I]t is not just the basis for the initial removal of the child that may be

       considered for purposes of determining whether a parent’s rights should be

       terminated, but also those bases resulting in the continued placement outside of

       the home.” In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied.

       The juvenile court must also “evaluate the parent’s habitual patterns of conduct

       to determine the probability of future neglect or deprivation of the child.” In re

       A.B., 924 N.E.2d at 670 (citation omitted). However, the trial court’s findings

       cannot focus solely on historical conduct absent findings as to the parent’s




       1
         We note Mother does not challenge any findings of fact and we therefore accept those as true. See In re
       B.R.., 875 N.E.2d 369, 373 (Ind. Ct. App. 2007) (noting a parent waived a claim the juvenile court’s findings
       or conclusions were clearly erroneous by failing to specifically challenge the court’s findings or conclusions),
       trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 48A02-1603-JT-482 | December 7, 2016              Page 9 of 17
       current circumstances or evidence of changed conditions. In re C.M., 960

       N.E.2d 169, 175 (Ind. Ct. App. 2011). The juvenile court may also consider the

       services the State offered to the parent and the parent’s response to such

       services. In re A.B., 924 N.E.2d at 670.


[12]   The findings establish the Children were initially removed from Mother’s care

       because Mother committed burglary while with A.A., Mother was arrested, and

       no suitable caregivers were available for the Children. The juvenile court

       continued the Children’s removal due to Mother’s sporadic participation in

       services, Mother’s drug use, Mother’s violation of the terms of her probation

       and house arrest, and Mother leaving town twice to evade law enforcement. In

       maintaining DCS did not meet its burden, Mother argues the juvenile court

       focused solely on her past parental shortcomings and failed to consider

       evidence of her current circumstances and changed conditions, namely her

       progress through work release. Mother points to evidence at the time of the

       termination hearing that she had not failed any recent drug tests, she was

       working toward her GED, she attended several classes, including substance

       abuse classes, and had maintained stable employment. Mother also points to

       evidence admitted at the review hearing that her work release had been

       modified to house arrest, she rented a home, and continued to work at Subway.


[13]   We acknowledge the trial court’s findings must contain evidence of Mother’s

       current circumstances and changed conditions and the juvenile court did not

       enter any specific findings pertaining to Mother’s current circumstances except

       for the finding that Mother was confined to work release. However, we further

       Court of Appeals of Indiana | Memorandum Decision 48A02-1603-JT-482 | December 7, 2016   Page 10 of 17
       note a juvenile court has discretion to weigh such evidence against “evidence of

       a parent’s prior criminal history, drug and alcohol abuse, history of neglect,

       failure to provide support, and lack of adequate housing and employment.”

       McBride v. Monroe Cty. Office of Family and Children, 798 N.E.2d 185, 199 (Ind.

       Ct. App. 2003). A juvenile court also has the discretion to disregard the efforts

       a parent makes only shortly before termination and to weigh more heavily a

       parent’s history of conduct prior to those efforts. K.T.K. v. Ind. Dep’t of Child

       Servs., 989 N.E.2d 1225, 1234 (Ind. 2013).


[14]   We commend Mother for her conduct during recent periods of work release

       and house arrest. We are mindful, however, the juvenile court was within its

       discretion to consider the fact Mother’s progress only occurred a few months

       prior to the termination hearing and while Mother was confined to work release

       and house arrest, both of which carried the threat Mother could be incarcerated

       for any misconduct. The juvenile court weighed Mother’s recent

       accomplishments while on work release and house arrest against her conduct

       while on informal adjustment, her criminal and substance abuse history, her

       inability to secure stable housing, and her lack of participation in reunification

       services.2 As to services, DCS offered reunification services years before the




       2
        This is evidenced by the juvenile court giving Mother an additional opportunity to update the court on her
       progress and further evidenced when it stated,
             This has been a very difficult decision for me. I do think that the Department is correct. That at
             the time of the hearing and even know [sic], I do feel . . . what has happened that caused the
             removal and everything [that] has happened since, that even though [Mother], I congratulate
             you on what you have done to get yourself on your feet and I hope you keep doing it and keep

       Court of Appeals of Indiana | Memorandum Decision 48A02-1603-JT-482 | December 7, 2016          Page 11 of 17
       termination hearing and it is clear the juvenile court considered Mother’s

       historical responses to such services. Mother did not begin to take consistent

       steps towards a better lifestyle until she was confined to work release—only four

       months prior to the termination hearing. It was Mother’s responsibility to

       rehabilitate herself during the CHINS proceedings and prior to DCS filing a

       petition to terminate her parental rights. See Prince v. Dep’t of Child Servs., 861

       N.E.2d 1223, 1230 (Ind. Ct. App. 2007). Mother failed to do so and we cannot

       say Mother’s current conduct would remain consistent but-for the court’s

       current supervision.


[15]   Further, the evidence establishes Mother was placed on probation and house

       arrest and violated the terms of each, all while she was supposed to be

       completing services to reunify with the Children. In addition, not only did

       Mother violate the terms of her probation and house arrest, she left town each

       time in an attempt to evade law enforcement. Such a decision required her to

       cease participation in services, including visitation with her Children. It is clear

       Mother put herself before her Children’s interests. We conclude DCS presented

       sufficient evidence to show a reasonable probability the conditions leading to




             yourself out of any further trouble . . . . [F]or your life, that at this point, I don’t think that the
             issues that were presented to me have been or can be remedied . . . .
       Transcript at 110.

       Court of Appeals of Indiana | Memorandum Decision 48A02-1603-JT-482 | December 7, 2016                 Page 12 of 17
       the Children’s removal or to their continued placement outside the home will

       not be remedied.3


                                 B. Best Interests of the Children
[16]   Mother argues DCS failed to prove termination of her parental rights was in the

       Children’s best interest. “In determining what is in the best interests of the

       child, the [juvenile] court is required to look beyond the factors identified by the

       DCS and look to the totality of the evidence.” In re H.L., 915 N.E.2d 145, 149

       (Ind. Ct. App. 2009).

                 The court need not wait until a child is irreversibly harmed before
                 terminating the parent-child relationship. Recommendations of
                 the case manager and court-appointed advocate, in addition to
                 evidence that the conditions resulting in removal will not be
                 remedied, are sufficient to show by clear and convincing
                 evidence that termination is in the child’s best interests.


       In re A.S., 17 N.E.3d 994, 1005 (Ind. Ct. App. 2014) (citations omitted), trans.

       denied.


[17]   As noted above, DCS presented evidence sufficient to show a reasonable

       probability the conditions resulting in the Children’s initial and continued



       3
         Mother also contends the juvenile court erred in finding continuation of the parent-child relationship
       posed a threat to the Children’s well-being. However, Indiana Code section 31-35-2-4(b)(2)(B) is
       written in the disjunctive and requires only one element in that subsection be proven to support
       termination of parental rights. See In re I.A., 903 N.E.2d 146, 153 (Ind. Ct. App. 2009). Because we
       conclude the evidence is sufficient to show a reasonable probability the conditions resulting in the
       Children’s removal will not be remedied, we need not determine whether the juvenile court erred in
       concluding continuation of the parent-child relationship posed a threat to the Children’s well-being.



       Court of Appeals of Indiana | Memorandum Decision 48A02-1603-JT-482 | December 7, 2016           Page 13 of 17
       removal will not be remedied. In addition, both the CASA and family case

       manager testified at the evidentiary hearing that Mother’s parental rights should

       be terminated. We further note permanency is a vital consideration in

       determining a child’s best interest. In re G.Y., 904 N.E.2d at 1265. Here, the

       findings indicate Mother and the Children lived in thirteen different residences

       over a five-year period. In addition, Mother has not had visitation with the

       Children since November 2014. The Children have been in foster care since

       August 2013 and both the CASA and family case manager testified Mother’s

       reunification with the Children would negatively affect the Children because

       the Children have thrived in their foster homes. We conclude DCS presented

       clear and convincing evidence from which the juvenile court could conclude

       termination of Mother’s parental rights was in the Children’s best interest.



                                               Conclusion
[18]   DCS established by clear and convincing evidence the elements necessary to

       support the termination of Mother’s parental rights. The judgment of the

       juvenile court terminating Mother’s parental rights is affirmed.


[19]   Affirmed.


       Mathias, J., concurs.


       Brown, J., dissents with separate opinion.




       Court of Appeals of Indiana | Memorandum Decision 48A02-1603-JT-482 | December 7, 2016   Page 14 of 17
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       In the Termination of the Parent-                        Court of Appeals Case No.
       Child Relationship of:                                   48A02-1603-JT-482
       R.P., C.P. and A.A. (Minor
       Children),
       and
       L.B. (Mother),
       Appellant-Respondent,

               v.

       The Indiana Department of
       Child Services,
       Appellee-Petitioner.




       Brown, Judge, dissenting.


[20]   I respectfully dissent from the majority’s decision to affirm the juvenile court’s

       termination of Mother’s parental rights in that the juvenile court failed to make

       any findings or otherwise consider Mother’s efforts at remediation presented

       either at the September 15, 2015 hearing or at the review hearing held six

       months later. In determining whether the conditions that resulted in the

       children’s removal will not be remedied, this Court engages in a two-step

       Court of Appeals of Indiana | Memorandum Decision 48A02-1603-JT-482 | December 7, 2016   Page 15 of 17
       analysis. In re E.M., 4 N.E.3d 636, 642-643 (Ind. 2014). First, we identify the

       conditions that led to removal, and second, we determine whether there is a

       reasonable probability that those conditions will not be remedied. Id. at 643. In

       the second step, the trial court must judge a parent’s fitness as of the time of the

       termination proceeding, taking into consideration evidence of changed

       conditions, balancing a parent’s recent improvements against habitual patterns

       of conduct to determine whether there is a substantial probability of future

       neglect or deprivation. Id.


[21]   In this matter, the Children were removed following Mother’s arrest for

       burglary in 2013. Evidence was presented that, at the time of the final review

       hearing, Mother had rented a home and was serving the remainder of her

       sentence on house arrest. She also had held a job as an assistant manager at

       Subway for nine months and had been taking classes to obtain her GED.

       Mother’s work release case manager testified at the termination hearing that

       Mother had not failed any drug tests or violated any policies or procedures, had

       completed a substance abuse evaluation, had completed classes related to

       substance abuse, budgeting, and employment, and even paid ahead on her rent.

       The court’s termination order overlooked such evidence and did not include it

       in its findings, instead focusing almost exclusively on evidence derived from the

       underlying CHINS case.


[22]   Terminating a parent-child relationship is of such importance that we must be

       convinced the trial court has based its judgment on proper considerations and

       did so based upon clear and convincing evidence. See, e.g., Parks v. Delaware

       Court of Appeals of Indiana | Memorandum Decision 48A02-1603-JT-482 | December 7, 2016   Page 16 of 17
Cnty. Dep’t of Child Servs., 862 N.E.2d 1275, 1280-1281 (Ind. Ct. App. 2007). I

do not believe that this court can make such a determination based on the trial

court’s findings. Although the termination order addressed Mother’s past

parental shortcomings in its findings of fact, the court failed to make any

findings regarding her fitness to care for the Children at the time of the

termination hearing. I believe that the trial court’s focus on historical conduct,

absent any factual findings as to Mother’s current circumstances or evidence of

changed conditions, is akin to terminating parental rights in order to punish the

parent. See, e.g., In re C.M., 960 N.E.2d 169, 175 (Ind. Ct. App. 2011). I would

reverse the court’s termination order and remand for the court to consider and

make findings concerning mother’s efforts at remediation and their impact on

these proceedings. See K.E. vs. Ind. Dept. of Child Servs., 39 N.E.3d 641, 649, 652

(Ind. 2015) (holding that the father’s release from prison was impending and

that he has made substantial efforts toward bettering his life through programs

available during his incarceration, that the court did not balance such recent

improvements against his habitual patterns of conduct in its order, and that

accordingly it was not proven by clear and convincing evidence that the father

could not remedy the conditions leading to the child’s removal, and reversing

the court’s termination order).




Court of Appeals of Indiana | Memorandum Decision 48A02-1603-JT-482 | December 7, 2016   Page 17 of 17